Citation Nr: 1136397	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  08-11 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including post traumatic stress disorder with major depressive disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The Veteran had active service from September 1985 to August 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March and April 2007 decisions by the RO which denied the benefits sought on appeal.  A hearing before the undersigned was held at the RO in April 2011.  

It is noted that the Veteran has officially changed her name, and is in the process of going through hormone replacement therapy (HRT) in the effort to become a woman.  Thus, while the Veteran grew up a man and was a man while in service, the Board out of deference to the Veteran's personal choice will refer to her in the female voice throughout the course of this decision.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the Veteran's claim have been obtained by VA.  

2.  The Veteran does not have an acquired psychiatric disorder, including PTSD with major depressive disorder, as a result of military service, nor is there any competent, credible evidence that any pre-existing psychiatric disorder underwent an increase in the underlying pathology as a result of the Veteran's military service.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, including PTSD with major depressive disorder, due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  The letter also informed the Veteran how disability ratings and effective dates were established.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records identified by her have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO before the undersigned in April 2011.  Additionally, neither the Veteran nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  


Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A preexisting injury or disease will be considered to have been aggravated by military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).   

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that she still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed, in-service stressor.  38 C.F.R. § 3.304(f).  

Factual Background

The Veteran contends that she has symptoms of PTSD, including nightmares and flashbacks of various events that she photographed and from pictures that she processed while working as a still photographer in service, and believes that her current psychiatric problems are related to service.  The Veteran also asserted that she was placed on medical hold shortly after she entered service, and that this caused a great deal of stress, not knowing whether she would be able to continue her military service.  

Service treatment records show that the Veteran did have a pre-existing ear disorder at the time of service enlistment, and that she was placed on medical hold pending a determination as to whether she was fit for worldwide duty assignment.  

The record showed that she was also evaluated by psychiatric services.  She was first evaluated by the Chaplin/Family Advocacy Officer at a mental health services clinic in December 1985.  A mental status examination at that time was within normal limits, and the examiner indicated that no diagnosis was warranted.  Subsequent entries in January and March 1986, showed that her records were screened for reassignment by mental health services without any indication of any mental health problems, and that she was found to be medically eligible for retention in March 1986.  

Other than a single entry in June 1990, shortly before her discharge from service, the service treatment records showed no complaints, abnormalities or diagnosis for any psychiatric problems during service.  Regarding the June 1990 entry, the service records showed that the Veteran was seen by psychiatric services for stress.  No specific findings were reported and the diagnosis on Axis I was no diagnosis.  

The service records showed that the Veteran was AWOL on the day that she was seen at the mental health clinic in June 1990, and that she subsequently received nonjudicial punishment (Article 15) for her actions, which included punching a hole in a wall.  The records showed that the Veteran was given a general discharge from service in August 1990, based on a pattern of misconduct during service that, in addition to her Article 15, included dereliction of duty, writing a bad check, and failing a dormitory inspection.  

A review of her Airman Performance Reports showed that in her first year of service (September 1985 to September 1986), the Veteran received an overall rating of 7 by her supervisor (on a scale of zero to nine).  The evaluation report indicated that the Veteran had progressed at a slow but satisfactory rate, that she needed constant supervision, and that she lacked the ability to grasp both the practical and technical aspects of her job.  The Veteran was not recommended for promotion to E-3 by her commanding officer in December 1986, based on her supervisor's recommendation that she was not progressing in a satisfactory manner and did not pay attention to detail.  

The Veteran's next two annual performance evaluations (1986 to 1987 and 1987 to 1988) showed marked improvement in her duty performance and attitude, and she was given an overall score on nine on both reports.  However, her evaluations from September 1988 to September 1989, and September 1989 to March 1990, showed that her quality of work steadily deteriorated and was inconsistent and unpredictable.  She was counseled numerous times on the condition of her dormitory room, her personal hygiene and the condition of her uniform with little or no improvement.  She had angry outbursts at work and in the dormitory which alienated the Veteran from her peers, and despite financial counseling regarding several overdue accounts at various local businesses, she continue to spend to excess.  The Veteran was not recommended for promotion to sergeant in October 1989, but was subsequently recommended and promoted to E-5 in February 1990.  However, in July 1990, the Veteran's commanding officer recommended that the Veteran's appointment (promotion) be vacated.  

In a letter to her senior rating supervisor (Command Sergeant Major) dated in July 1990, the Veteran wrote that she realized that she had not performed as well as she could have in the past six months because of serious financial and personal problems, but that she believed that she had finally straightened things out and wanted to continue her military service.  

On a Report of Medical History for separation from service in July 1990, the Veteran specifically denied any history of trouble sleeping, depression or excess worry, memory problems or nervous trouble of any sort, and no pertinent psychiatric abnormalities were found on examination at that time.  

For more than a decade after service, there is no indication that the Veteran had any psychiatric problems.

VA records showed that the Veteran was brought to the emergency room by her grandmother with thoughts of suicide in May 2005.  The Veteran reported feeling depressed for a couple of weeks since moving to Tucson a few weeks earlier, and said that she had been separated from her wife for two years, but was trying to get back together with her.  The Veteran reported that when she was six, she witnessed her nine year old sister being raped by three men while her father sat and watched. She reported feeling guilty for not helping her sister, and said that she had not forgiven her father or seen him since he deserted the family when she was a child.  She also reported a history of physical, verbal and possibly sexual abused as a child.  The initial impression was major depressive disorder related to marital problems, adjustment disorder related to recent move, and possible dysthymic disorder.  The Veteran was admitted for further evaluation.  

A VA psychiatric note the second day of admission showed that the Veteran was pleasant toward the staff and interacted well with peers.  The Veteran said that she was still depressed about a few things and had several stressors including family problems, relationship problems with her wife, financial issues, and no job.  Other than reporting her period of military service, the Veteran made no mention of any problems related to service.  The Veteran was discharged from the hospital on the eighth day.  

The Veteran was seen at a private medical facility in August 2006 after she reportedly handed a suicide note to a counselor at the homeless shelter where she was staying in Colorado.  On psychiatric examination, the Veteran reported that she had felt depressed since 1986, when she was placed on medical administrative hold pending evaluation of a pre-existing ear disorder.  The Veteran reported that her emotional problems went back to her childhood and were related to her physically abusive father.  She reported witnessing her sister being raped by three men when she was a child and living in Turkey, and that she had bouts of depression and nightmares ever since the incident.  She denied any prior history of psychiatric counseling, and said that she wrote the suicide note as a way to resolve her ongoing problems.  The examiner indicated that the Veteran had no insight into her problems and had been coping poorly with them.  The Veteran's depression and anxiety gradually subsided with medication and she was functioning at a baseline level when she was discharged after one week.  The diagnoses included PTSD and major depressive disorder without psychosis.  

VA medical records showed treatment by psychiatric services on several occasions from November 2006 to February 2007.  In November 2007, the Veteran described in detail her traumatic childhood experiences and reported recurring nightmares and flashbacks about those incidents.  She reported having nightmares about children being beaten and then seeing her dad on top of her sister with a butcher knife cutting her arm off.  She also described the rape of her sister when she was a child, and said that she can remember being sexually abused at night when living with her father after her parents were divorced (when she was five years old), but could not remember all the details of being abused.  She said that she had vivid flashbacks of parts of this incident over and over daily.  She also reported working as a photographer in service and recalled one incident in which she had to photograph a four year old boy who had been beaten with an electrical cord across his back and chest.  She also described intrusive thoughts and nightmares about the death of her fiancée of 11 years, and said that she was following her in an automobile when her car was hit by a drunk driver and she was killed.  

When seen in December 2006, the Veteran again reported the history of her childhood physical and emotional abuse by her father and said that her sleep disturbance, poor concentration, depression, dreams and anger outburst started when she was 10 years old.  Later in December 2006, she reported some reduction in her anxiety since being on medication, but continued to have irritability, tearfulness, frequent intrusive memories and nightmares.  The Veteran said that she was upset after receiving an e-mail response from her father concerning her childhood abuse and how they had impacted her life.  

When seen in January 2007, the Veteran reported that she was sleeping a little better and that her nightmares had decreased since her medication was changed.  She reported struggling with her sexual identity and wanted a sex change operation, and said that this was something that she struggled with since childhood.  In February 2007, she reported having difficulty with memories of her childhood traumas and of events in which her memories are triggered by news reports of childhood abuse.  

When examined by VA in February 2007, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical and vocational history, and the clinical findings on examination.  The Veteran reported that she had one psychiatric session when she was about 10 years old because of her temper tantrums, and said that she was definitely abused physically, mentally, and emotionally as a child, but was not sure if she was sexually abused.  She recalled that someone laid next to her, but did not remember whether there was any inappropriate sexual behavior related to the incident.  The Veteran denied any psychiatric treatment in service.  She described the incident when her sister was raped by three men while her father was in another room receiving oral sex from another individual.  She said that she first realized that she preferred to be a female when she was seven or eight years old and that she used to dress up in girls clothes when playing at her best friend's house, and that they would fondle each other sexually.  The Veteran also described a couple of incidents in service when she had to photograph gruesome scenes, including a soldier who was killed when an airplane tire exploded when he was filling it with air and another time when a soldier was sucked into a jet aircraft engine.  The most troubling incident was when she had to take pictures of a child who had been physically abused.  She said that this reminded her of when she was abused as a child.  

On mental status examination, the examiner noted that the Veteran showed a full range of affect and there were no signs of any mood disorder or sadness.  She had excellent eye contact, articulated her speech in a goal directed manner and was fully animated, coming to the exam with her notes organized.  The examiner noted that the Veteran's speech was dramatic and at times, embellished in detail, and that she was quick to endorse items, apparently trying to make herself look more disturbed than she was.  The Veteran was alert and well-oriented with no indication of any short- or long-term memory or cognitive impairment.  The examiner concluded that there was no evidence of major depressive disorder or any current depression, and that the Veteran had a pattern of behavior that would be inferred as narcissistic and or histrionic, and appeared to have a pattern of seeking attention suggesting a character or personality disorder.  He noted that the Veteran's memory seemed somewhat selective and that while she had a vague memory of some of the incidents from her youth that may be valid, it could also be a pattern of her communication or possibly due to amnesic episodes to dissociative disorder; all of which could be consistent with PTSD.  

The examiner opined that it was at least as likely as not that the Veteran suffered PTSD in her youth and that this was possibly aggravated by service.  On the other hand, he noted that there was no sign that the Veteran's current PTSD caused any significant impairment in her day-to-day life.  He noted that the Veteran was able to establish significant relationships with women subsequent to service which involved sexual relations, and that this suggested that the stressor events of abuse as a child did not cause any impairment in relationships, romantically, interpersonally, or sexually.  The examiner noted that the Veteran was troubled by her gender issues which did not appear to be fully resolved.  He also noted that the Veteran showed poor judgment overall and perceived himself always as the victim with little insight into the role she contributes to these problems; all of which was consistent with an ongoing personality or character disorder.  

In summation, the examiner indicated that the Veteran's PTSD caused intermittent problems with emotional impairment, and that her gender identity issues seemed to cause more mild problems emotionally and socially.  Her depression appeared to be in remission and there was no evidence of a current depressive disorder.  The examiner stated that the Veteran's personality disorder was the more serious problem causing moderate difficulties socially and emotionally, but that none of these problems appeared to have caused any occupational impairment.  The diagnoses included PTSD from her youth, possibly aggravated by service, gender identity disorder, depressive disorder, not otherwise specified (NOS), in full remission, and personality disorder NOS with histrionic and narcissistic traits.  

Additional VA medical records showed that the Veteran was treated for various maladies on numerous occasions from February 2007 to 2010.  An April 2007 VA treatment note showed that the Veteran was arrested in March 2007 for threatening to blow-up a public building.  In numerous outpatient notes in April and May 2007, the Veteran adamantly denied that she had a bomb or that she made any such threats and claimed that she was falsely accused.  In May 2007, she admitted to feeling down at times, but said that she "recharges [her]self with the passion to stand for what is fair for veterans" and was writing a letter to senators and newspapers regarding her legal issues and needed benefits to care for combat veterans.  

When seen in June 2007, the Veteran reported that she was convicted in May 2007 of threatening to "blow up city hall in Pueblo, Colorado . . . . it was just a building I picked."  When seen in July 2007, she reported that she was convicted of making a false report of explosives and false information, and that she was sentenced to two years of supervised probation beginning in May 2007.  

When seen by VA for individual counseling in July 2007, the Veteran reported that when she hears a child crying, it reminds her of when she was a photographer in the service and had to take a picture of an abused child for court documentation.  The Veteran said the she was physically, sexually, and verbally abused as a child and feels this is part of her PTSD.  She also said that she would like to continue doing photography but did not have the finances.  The Veteran said that her wife was aware of her feelings that she is a woman and of her desire to undergo transgender surgery.  The Veteran reported that she thinks that she has PTSD because she is constantly worried about life in general, was irritable and angry, and has flashbacks from her childhood, nightmares and difficulty sleeping.  In his assessment, the psychiatrist commented that the Veteran had vague symptoms of PTSD, and that if PTSD was an issue, it appeared to be related to her childhood trauma.  He noted that while the Veteran reported recurrent thoughts of her childhood and associated nightmares, she never mentioned any avoidant behavior, isolation, re-experiencing, or feelings of detachment.  

When seen in September 2007, the Veteran reported that she was under a lot of stress but felt that she was doing better, and believed that her depression and anxiety would improve once she began the hormone replacement therapy (HRT) process.  

VA psychiatric treatment records from September 2007 to April 2010, centered primarily on the Veteran's desire to begin HRT in connection with her transgender issue.  In January 2008, the Veteran reported a fragmented history of her childhood, but recalled significant sexual abuse of her sisters by her father and by other people that he allowed to abuse them.  She said that she felt closer to her mother and was more comfortable around women, and felt that men were abusive because of her father.  

When seen in August 2008, the Veteran reported that she felt better now that she had her own place and was out of the shelter.  During the session, the Veteran discussed her abusive childhood without emotion, occasionally laughing while telling of horrific events.  In January and February 2009, the Veteran reported that she was sleeping better and that her nightmares had decreased to one to two a week with her medication.  When seen in January 2010, the Veteran reported feeling "pretty good" and that her nightmares were minimal.  The assessment at that time was GID, with questionable history of sub-syndromal PTSD.  When seen in April 2010, the VA psychiatrist noted that the Veteran took Prazosin on occasion for her nightmares, the context of which were relatively vague.  The psychiatrist indicated that she was unable to definitely establish a diagnosis of PTSD, though she noted that the Veteran did report symptoms of irritability and nightmares related to early childhood events.  

When seen by VA in September 2010, the Veteran reported disturbing nightmares, but said that her depressive symptoms had improved significantly since getting in contact with her sister.  She also reported wanting to pursue a claim of service connection for PTSD related to her work as a photographer in service.  The Veteran reported nightmares every other night involving a motor vehicle accident and of a friend being decapitated.  She talked about her service days including the time that she took a picture of an airmen who had been decapitated and other similar events.  The examiner indicated that the Veteran had a history of questionable sub-syndromal PTSD.  The diagnosis was mood disorder, NOS.  

At a hearing at the RO before the undersigned in April 2011, the Veteran testified that she had recurring nightmares and flashbacks of various traumatic incidents that she had to photograph in service, including an airmen that was killed when a tire exploded, of pilot who was killed when his jet crashed on landing, and of a child who was beaten with an electrical cord.  She said that her nightmares occurred four to five times a week and were "more vivid" like she was right there again.  The Veteran testified that she started to think something was wrong in 2002 because of all the symptoms she was having like nightmare, flashbacks, hypervigilance, and panic attacks.  She believed that her PTSD symptoms were related to service because the abuse that she had in childhood was more physical, whereas her experiences in service were visual, i.e., taking pictures of the horrific events.  The Veteran said that she did not seek psychiatric counseling in service because she would have lost her security clearance, and said that it was "drilled into our heads" that if anyone sought psychiatric treatment, their security clearance would be pulled.  On top of that, she said that she didn't realize that there was a problem until she got out of service.  

At the hearing, the Veteran submitted a letter from a fellow servicemen to the effect that their job in service entailed taking photographs of sometimes very disturbing events, such as plane crashes and incidents of abuse on children and spouses.  The servicemen also reported that she recalled the Veteran talking to her about her childhood and thinking that it was really sad that you had such a tough time as a kid.  She went on to say that no kid deserved to be treated the way she told her she had been treated.  She said that she barely remembered the time that the Veteran's step-father passed away, but did recall a time when the Veteran was sad and distant, and that this was probably the same circumstance that she mentioned.  

Analysis

As noted above, the Veteran contends that she has PTSD due to various events that she photographed while working as a still photographer in service.  

In this regard, the service records confirm that the Veteran was trained as and did work as a still photographer in service.  The Board concedes that some of the events that she either personally photographed or pictures taken by others that she processed were sometimes gruesome and repulsive.  However, the totality of the competent medical evidence does not show that her current psychiatric problems began during the Veteran's military service or were otherwise caused or aggravated by such military service.  Rather the evidence attributes the Veteran's psychiatric problems to the traumatic abuse she received as a child, to her transgender issues and a to significant personality disorder.  

While the Veteran is competent to provide evidence concerning her observations and experiences, any such assertions must be weighed against other evidence of record, including her inconsistent and contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  

"Once evidence is determined to be competent, the Board must determine whether such evidence is also credible." Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  While competency is a legal determination, credibility "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991)).  

In this case, the Board does not find the Veteran to be a reliable historian or credible.  Moreover, the Board concludes that her attempts to relate her current psychiatric symptoms to service is for financial gain and is generally not believable.  Credibility can be generally evaluated by a showing of interest, bias or inconsistent statements; and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony are also factors that may be considered.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board emphasizes that the Court has recognized that personal interest to receive benefits may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

In this regard, the Board notes that the Veteran has made numerous inconsistent and contradictory statements regarding the nature, extent and severity of her psychiatric symptoms during the pendency of this appeal, revising her statements in an attempt to associate her current psychiatric problems to her time in military service.  For example, at her Board hearing the Veteran testified that she never sought psychiatric counseling in service because she did not think that she had any problems.  She reported first realizing that there was something wrong in approximately 2002, and that after doing some research, she realized that she had all the symptoms described for PTSD, including hypervigilance and panic attacks.  However, after a meticulous review of all of the medical treatment records of record, the Board has not found a single complaint or report of hypervigilance or panic attacks.  

Similarly, while the Veteran testified that she had vivid, recurring nightmares and flashbacks related specifically to her experiences in service several times a week, she never described or reported any such symptoms related to service to any healthcare provider at anytime during the pendency of this appeal, including when examined by VA in 2007.  Most of the treatment records indicated that she gave a "vague" description of her nightmares and flashbacks.  On the few occasions when she did describe her nightmares and flashbacks, the Veteran reported that they were about the abuse she suffered as a child and of witnessing the rape of her sister.  At one point, she reported having vivid flashbacks of parts of an incident in which she was raped while living with her father, and said that she had them over and over, daily.  (See November 2006 VA treatment note).  However, on other occasions, she reported that she could not recall whether she was ever sexually abused as a child.  (See February 2007 VAX).  In any event, other than at the personal hearing, the Veteran never described any nightmares or flashbacks related to her service experiences at anytime during the pendency of this appeal.  

Except for an August 2006 private hospitalization, all of the Veteran's medical treatment has been exclusively by VA.  In this regard, the Board notes that while the Veteran was treated for psychiatric problems on numerous occasions since May 2005; as described above, she never mentioned any symptoms or problems related to her service experiences as a photographer until more than two years after she first sought psychiatric help.  (See July 2007 treatment note).  Even then, the Veteran did not relate her current psychiatric problems to any incident in service, and said only that when she hears a child cry, it reminds her of a child she photographed in service that had been abused.  She reported being physically, sexually and emotionally abused as a child and believed that this was part of her PTSD.  

That the Veteran would recognize that she had PTSD or at least some symptoms of PTSD in 2002, which she believed was related to service, but that she never reported any such symptoms as being related to service until some five years later - and more than two years after she initially sought psychiatric treatment - is not believable or credible.  Additionally, the Board notes that at least two treating VA physicians have questioned whether the Veteran actually has PTSD.  In July 2007, a treating physician noted while the Veteran reported vague symptoms of PTSD which, if present, appeared to be related to her childhood trauma, he noted that the Veteran never described or mentioned any avoidant behavior, isolation, re-experiencing, feelings of detachment or other manifestations generally associated with PTSD.  Parenthetically, the Board notes that the Veteran never mentioned any symptoms of isolation or avoidance behavior until 2010, after she requested and received copies her VA treatment records.  (See Veteran's request, received in January 2009).  

Similarly, in November 2009, her treating psychiatrist stated that the Veteran had a "questionable history of PTSD."  In a subsequent note dated in April 2010, the same psychiatrist indicated that while the Veteran reported symptoms of PTSD, including irritability and nightmares related to early childhood events, she was unable to definitely establish a diagnosis of PTSD.  

In determining that the Veteran's testimony is not credible, the Board also takes notice of the fact that the Veteran was convicted under Colorado law of the crimes of making a false report of explosives and giving false information.  In regard to this incident, the Board notes that prior to the Veteran's conviction on the charges, the Veteran adamantly and repeatedly denied ever making the bomb threat and asserted that she was writing her congressmen and local newspapers to protest her innocence and seek assistance (parenthetically, there is no evidence that she actually followed through on her protest of innocence).  However, after her conviction and sentencing to probation, the Veteran readily acknowledged that she had threatened to blow up city hall.  (See June 2007 VA outpatient note).  

It is well settled that evidence of a witness's previous conviction for any crime whose elements required proof or admission of an act of dishonesty or false statement may be considered by a trier of fact in determining that witnesses' credibility.  Fed. R. Evid. 609.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (stating that the Federal Rules of Evidence are not binding on the Court, but may provide "useful guidance" in some circumstances); Hampton v. Nicholson, 20 Vet. App. 459, 462 n. 1 (2006) (acknowledging that while the Federal Rules of Evidence do not generally apply to proceedings before the Court or the Board, the Court "nonetheless look[s] to them for guidance for purposes of determining facts relevant to [its] jurisdiction.").  

Pursuant to Colorado law, "[a]ny person who reports to any other person that a bomb or other explosive, any chemical or biological agent, any poison or weapon, or any harmful radioactive substance has been placed in any public or private place or vehicle designed for the transportation of persons or property, knowing that the report is false, commits a Class 6 felony.  Colorado Revised Statues, Title 18 Criminal Code 18-8-10 (defining the crime of filing a false bomb threat).  The element of the crime requiring "knowing that the report is false" meets the standard of an act of dishonesty or false statement as outlined by the Federal Rules of Evidence.  The Board believes that this prior conviction for a crime involving an act of dishonesty or false statement further impugns the Veteran's credibility and supports the Board's finding that the Veteran is not a reliable historian or a believable witness.  

Regarding the Veteran's service, the Board finds no evidence of any pattern of behavioral changes which would suggest that the Veteran was exposed to a stressor incident comparable to a personal assault during service.  The service records showed that the Veteran's job performance during her first year (actually 15 months) of service was less than stellar, and the Veteran was not recommended for promotion to E-3.  In her first year, the Veteran received a Letter of Counseling after failing a dormitory inspection.  The Veteran's annual performance evaluation indicated that the Veteran did not pay attention to detail, was slow to grasp the practical and technical aspects of her job, and needed constant supervision.  

Although the Veteran showed marked improvement during her second and third year of service, there was a steady decline in the Veteran's overall job performance during her last two years of service.  However, even during the latter two periods, the Veteran performed all assigned tasks in a satisfactory manner, and she received meritorious commendations for her work on special projects.  The record indicates that her attention to routine assignments was careless and inconsistent.  She was also counseled on multiple occasions about her personal appearance and hygiene, the condition of her living quarters, and her financial obligations.  Despite the drop off in her performance of routine assignments during her last two years of service, the record showed that she put forth extra effort on special projects and that she was promoted to Senior Airman (E-5) in February 1990.  

The Veteran never sought counseling for any psychiatric problems while in service and she was not shown to have any substance abuse problems.  Additionally, there is no record that she ever requested a transfer to another duty assignment.  On the contrary, the evidence showed that the Veteran fought her administrative discharge and actively sought to be retained on active duty.  Further, the Veteran testified that she did not seek counseling in service because she did not think she had any psychiatric problems.  In fact, the letter from a fellow serviceman showed that she was able to talk freely about her abusive childhood with at least one other soldier during service.  Although the Veteran testified that they were discouraged from seeking psychiatric counseling because they would lose their security clearance, there would have been no reason for her not to seek counseling or, at the very least, report any psychiatric problems she may have experienced at the time of her administrative discharge determination.  Yet, while the Veteran reported that she had financial and personal problems at that time, she said that they had been resolved and that she wanted to continue serving her country.  

Taken as a whole, the Board finds that the evidence does not demonstrate any significant changes in the Veteran's behavior during service which would suggest that she experienced a stressor in service sufficient to support a diagnosis of PTSD.  

Additionally, the Veteran was examined by VA in February 2007 to determine the nature and etiology of any identified psychiatric disorder.  The examiner included a comprehensive description of the Veteran's civilian and military experiences and personal (family) and vocational history, and provided a detailed analysis of his clinical findings and conclusions.  The examiner opined, unequivocally, that the Veteran's PTSD was related directly to her childhood abuse.  While the examiner also indicated that her PTSD was "possibly aggravated" by service, the Board finds that the additional qualified assessment is speculative at best, and does not provide a basis to establish service connection.  See 38 C.F.R. § 3.102.  

In this regard, it should be noted that a number of Court cases have provided analysis on the point of weighing medical opinion evidence.  See, e.g., Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that her illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

In this case, it is evident from the VA examination report, that the additional qualified diagnosis was based primarily on the Veteran's self-described history of chronic symptoms related to her military experiences.  For the reasons discussed above, the Board finds that the Veteran's alleged symptoms regarding her service experiences are self-serving and not believable or credible.  Moreover, after taking into account the Veteran's reported history of symptomatology, the VA psychiatrist offered a definitive opinion that the Veteran's PTSD was due to her childhood abuse, and indicated only that there was a possibility that it was aggravated by service.  Additionally, while the Veteran was treated by several other psychiatrists over the years, most of those reports indicated that her current psychiatric problems were related to her childhood abuse.  Moreover, none of the treating healthcare providers even remotely suggested that the Veteran's current psychiatric problems are due to or were otherwise aggravated by her experiences in service.  

At this point, it should be noted that aggravation, for VA compensation purposes, contemplates an increase in the underlying disability "during" service.  38 C.F.R. § 3.306(a); see also, Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  

Here, the totality of the evidence of record does not show any change in the Veteran's psychiatric status during service or until many years after her discharge from service.  The Veteran's testimony that she did not have any psychiatric problems during service, did not seek any psychiatric treatment or report any psychiatric problems during service, including at the time of discharge from service, and was not shown to have a psychiatric disorder at the time of discharge from service weighs heavily against a finding that her later diagnosed PTSD with major depressive disorder due to her childhood abuse was aggravated during service.  

Based on the evidence discussed above, the Board finds that the Veteran's belief that her current psychiatric problems are related to service is of limited probative value.  Buchanan v. Nicholson, supra; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  

As to the lay statement that the Veteran was "very sad and distant" at some point in service, presumably when her step-father passed away, the Board finds the soldier's observations are of little probative value.  As an initial matter, the servicemen is not shown to possess the medical expertise necessary to render a medical opinion.  Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  That is, while the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, she is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the fact that the Veteran specifically denied any history of psychiatric problems, including trouble sleeping, depression or excess worry, memory problems or nervous trouble of any sort, and the absence of any pertinent psychiatric abnormalities on examination at the time of service separation, suggests that the observed symptoms were at most acute and transitory.  

Inasmuch as there was no evidence of a psychiatric disorder in service or until many years thereafter, and no credible or competent evidence relating any current psychiatric disorder to service, including by way of aggravation, the Board finds no basis for a favorable disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for an acquired psychiatric disorder, including PTSD with major depressive disorder, is denied.  


____________________________________________
MATTHEW BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


